ACCEPTED
                                                                                               03-15-00348-CV
                                                                                                       6201981
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          7/23/2015 4:06:14 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                  NO. 03-15-00348-CV
                   _______________________________________________
                                                                           FILED IN
                               IN THE COURT OF APPEALS              3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS

                         THIRD JUDICIAL DISTRICT OF           TEXAS 7/23/2015 4:06:14 PM
                                                                      JEFFREY D. KYLE
                                                                            Clerk
                                   AUSTIN, TEXAS
                   _______________________________________________

                                      TODD ENRIGHT,
                                         Appellant,

                                              v.

  ASCLEPIUS PANACEA, LLC; ASCLEPIUS PANACEA GP, LLC; DAILY
PHARMACY, LLC; DAILY PHARMACY GP, LLC; AND TOTH ENTERPRISES
            II, P.A. D/B/A VICTORY MEDICAL CENTER,
                              Appellees.


                        UNOPPOSED MOTION FOR EXTENSION
                         OF TIME TO FILE APPELLEES’ BRIEF


TO THE HONORABLE COURT OF APPEALS:

         Appellees Asclepius Panacea, LLC, Asclepius Panacea GP, LLC, Daily Pharmacy,

LLC, Daily Pharmacy GP, LLC, and Toth Enterprises II, P.A., d/b/a Victory Medical

Center        (“Appellees”) move this Court to grant an extension of time to file their

Appellees’ Brief, and respectfully state:

         1.       Appellees’ Brief is due to be filed with this Court on Monday, August 10,

2015.




                                               1
       2.     Appellees seek to extend their deadline for fourteen (14) days, until August

24, 2015.

       3.     Appellees’    attorneys    have     numerous    impending     deadlines     and

commitments in other cases that have interfered with their ability to prepare an adequate

Brief by the current deadline in this case. Therefore, Appellees seek this extension of

their briefing deadline in order to ensure that their counsel has the opportunity to properly

research and brief the issues to be included in Appellees’ Brief.

       4.     Counsel for Appellees has conferred with counsel for Appellant, and they

do not oppose this Motion to Extend Time.

       5.     This is the first extension of time Appellees have sought in this appeal.

       WHEREFORE, PREMISES CONSIDERED, Appellees respectfully request that

this Court grant this Motion for Extension of Time to File Appellees’ Brief and extend

Appellees’ brief deadline to Monday, August 24, 2015. Appellees further pray for any

other relief to which they may be justly entitled.




                                              2
                           Respectfully submitted,

                           TAUBE SUMMERS HARRISON TAYLOR MEINZER BROWN LLP
                           100 Congress Avenue, 18th Floor
                           Austin, Texas 78701
                           Telephone: 512/472-5997
                           Telecopier: 512/472-5248


                           By: /s/ Paul Matula
                                   Eric J. Taube
                                   State Bar No. 19679350
                                   Paul Matula
                                   State Bar No. 13234354
                                   Rola Daaboul
                                   State Bar No. 24068473
                                   etaube@taubesummers.com
                                   pmatula@taubesummers.com
                                   rdaaboul@taubesummers.com

                           ATTORNEYS FOR APPELLEES


                        CERTIFICATE OF CONFERENCE

       Rola Daaboul, counsel for Appellees and an associate with my firm, conferred
with Jonah Jackson, counsel for Appellant, via email on July 22, 2015, who stated that he
was not opposed to a fourteen (14) day extension of time for the filing of Appellee’s
Brief.



                                  /s/ Paul Matula
                                  Paul Matula




                                           3
                              CERTIFICATE OF SERVICE

        The undersigned certifies that on the 23rd day of July 2015, a true and correct copy
of this Unopposed Motion for Extension of Time to File Appellees’ Brief was served on
the following attorneys in accordance with the requirements of the Texas Rules of
Appellate Procedure via electronic filing or email.

Jonah Davis Jackson
Jennifer B. Poppe
Vinson & Elkins, LLP
2801 Via Fortuna, Suite 100
Austin, Texas 78746-7588
jpoppe@velaw.com
jjackson@velaw.com

Thomas S. Leatherbury
Vinson & Elkins, LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
tleatherbury@velaw.com



                                          /s/ Paul Matula
                                          Paul Matula




                                             4